Per Curiam,
A careful reading of this case convinces us that the findings of fact by the master and the conclusion of law reached by him were entirely correct. The bill was practically for a specific performance which in view of the manifest facts of the case ought not to be granted and could not be enforced. The learned court below in the opinion on the exceptions to the master’s report has sufficiently indicated the considerations-upon which the report should be sustained, and for the reasons there stated we affirm the decree, but without prejudice to whatever right the plaintiff may have to bring actions for damages.t
Decree affirmed and appeal dismissed at the cost of the appellant.